Section 1292 of The Code, under which this special proceeding was instituted, provides: "If any husband shall separate himself from his wife and fail to provide her with the necessary subsistence according to his means and condition in life, or if he shall be a drunkard or spendthrift, the wife may apply for a special proceeding to the judge of the Superior Court for the county in which he resides, to have a reasonable subsistence secured to her and to the children of the marriage from the estate of her husband, and it shall be lawful for such judge to cause the husband to secure so much of his estate, as may be proper according to his condition and circumstances, for the benefit of his said wife and children, having regard also to the separate estate of the wife." This statute "only applies to independent suits for alimony."Reeves v. Reeves, 82 N.C. 348. Under it only two material issues of fact can arise, viz., (1) as to whether the marriage relation existed at the time of the institution of the proceeding; (2) whether the husband separated himself from the wife. Should these issues, or either of them, be raised by the pleadings, then it would be the duty of the judge to have them found by a jury, as is provided by law for the trial of issues (75)  of fact in other cases of special proceedings. Cram v. Cram,  116 N.C. 288. But in this case neither of those issues is joined. The *Page 53 
answer admits the marriage relation existing and his separation from his wife. Wherefore, his Honor properly refused to submit issues to the jury as to defendant's reasons and excuses for separating from his wife, and erred (though harmless it be) by inquiring into the same himself. They were irrelevant and might have been stricken out upon motion. The Code, sec. 261.
As to the exceptions taken to the judgment rendered, we think his Honor erred in two particulars, viz.: (1) In ordering defendant to make monthly payments; (2) in rendering a final judgment. As to the first, the statute expressly requires that the subsistence shall be secured to the wife and children "from the estate of her husband," not that he shall pay, or that he shall assume any further personal obligation. The remedy provided is inrem, not in personam.
The two material issues of fact being admitted, it then became the duty of the judge to ascertain the means and condition in life of the defendant and to cause him to secure so much of his estate as would be proper according to his condition and circumstances, for the benefit of plaintiff and their child; having regard, also, to the separate estate of the wife.Cram v. Cram, supra. What were his means, circumstances and condition in life, and the estate of his wife, and a necessary subsistence in accordance therewith were not such "issues of fact" as would necessarily be raised by the pleadings and be material in order to bind and conclude the parties upon the matters in controversy, but "questions of fact" necessary to be ascertained by the judge for his information in determining an equitable allowance for the support of the wife during their temporary alienation and unsettled relations.
As to the second, it is not contemplated by the statute that the judgment should be final and conclusive; for should the      (76) husband return to the wife and resume his marriage relations and obligations, the necessity for such a provision would cease; or, should defendant institute a suit for divorce (which is not permitted by the statute to be done until six months after obtaining the information for such cause of action) and obtain an absolute divorce, it is certain that he ought to be relieved from her further support, which could not be done with a final judgment binding upon the parties. Therefore, for the errors above pointed out, this case is remanded in order that the judgment may be modified and rendered in conformity with the requirements of the statute and with this opinion. Let the defendant pay the costs of this appeal.
Remanded.
Cited: Clark v. Clark, 133 N.C. 31; Bidwell v. Bidwell, 139 N.C. 409;Ellett v. Ellett, 157 N.C. 164; Hooper v. Hooper, 164 N.C. 2. *Page 54